Name: Council Decision (EU) 2019/274 of 11 January 2019 on the signing, on behalf of the European Union and of the European Atomic Energy Community, of the Agreement on the withdrawal of the United Kingdom of Great Britain and Northern Ireland from the European Union and the European Atomic Energy Community (Text with EEA relevance.)
 Type: Decision
 Subject Matter: international affairs;  European construction;  Europe
 Date Published: 2019-02-19

 19.2.2019 EN Official Journal of the European Union LI 47/1 COUNCIL DECISION (EU) 2019/274 of 11 January 2019 on the signing, on behalf of the European Union and of the European Atomic Energy Community, of the Agreement on the withdrawal of the United Kingdom of Great Britain and Northern Ireland from the European Union and the European Atomic Energy Community (Text with EEA relevance) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 50 thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 29 March 2017, the United Kingdom notified the European Council of its intention to withdraw from the European Union and the European Atomic Energy Community (Euratom) in accordance with Article 50 TEU, which applies to Euratom by virtue of Article 106a of the Treaty establishing the European Atomic Energy Community. (2) On 22 May 2017, the Council authorised the Commission to open negotiations with the United Kingdom for an agreement setting out the arrangements for its withdrawal, taking account of the framework for its future relationship with the Union. (3) The negotiations were conducted in light of the guidelines of 29 April and 15 December 2017 and of 23 March 2018 provided by the European Council with the overall objective of ensuring an orderly withdrawal of the United Kingdom from the Union and Euratom. (4) On 25 November 2018, the European Council endorsed the Agreement on the withdrawal of the United Kingdom of Great Britain and Northern Ireland from the European Union and the European Atomic Energy Community (Agreement). (5) The negotiations being concluded, the Agreement should be signed on behalf of the Union, subject to the fulfilment of the procedures required for its conclusion at a later date. (6) In accordance with Article 106a of the Treaty establishing the European Atomic Energy Community, Article 50 TEU applies to Euratom. (7) The Agreement provides for a transition period during which  notwithstanding all consequences of the United Kingdom's withdrawal from the Union as regards the United Kingdom's participation in the institutions, bodies, offices and agencies of the Union  Union law, including international agreements, will be applicable to and in the United Kingdom. The Commission, on behalf of the Union and of Euratom, should therefore notify the other parties to these agreements that the United Kingdom is to be treated as a Member State for the purposes of those agreements during the transition period. (8) The second paragraph of Article 185 of the Agreement provides that, when making the written notification of the completion of its necessary internal procedures, the Union, in respect of any Member State which has raised reasons related to fundamental principles of national law of that Member State, may declare that, during the transition period, in addition to the grounds for non-execution of a European arrest warrant referred to in Council Framework Decision 2002/584/JHA (1), the executing judicial authorities of that Member State may refuse to surrender its nationals to the United Kingdom pursuant to a European Arrest Warrant. It is therefore appropriate to set a time limit within which Member States that intend to avail themselves of that possibility should inform the Commission and the General Secretariat of the Council thereof. (9) As provided for in Article 50(4) TEU, the United Kingdom has not taken part in the discussions of the Council concerning this decision nor in its adoption, HAS ADOPTED THIS DECISION: Article 1 The signing, on behalf of the Union and the European Atomic Energy Community, of the Agreement on the withdrawal of the United Kingdom of Great Britain and Northern Ireland from the European Union and the European Atomic Energy Community is hereby authorised, subject to the conclusion of the said Agreement. The text of the Agreement is attached to this Decision (2). Article 2 The President of the European Council and the President of the Commission are hereby authorised to sign the Agreement on behalf of the Union and the European Atomic Energy Community. Article 3 Immediately after the signature of the Agreement, the Commission shall notify the other parties to the international agreements referred to in point (a)(iv) of Article 2 of the Agreement, that, subject to the entry into force of the Agreement, the United Kingdom is to be treated as a Member State for the purposes of those international agreements during the transition period. Article 4 Those Member States that intend to avail themselves of the possibility provided for in the second paragraph of Article 185 of the Agreement shall inform the Commission and the General Secretariat of the Council of their intention to do so before 15 February 2019. Article 5 This Decision shall enter into force on the date of its adoption. Done at Brussels, 11 January 2019. For the Council The President G. CIAMBA (1) Council Framework Decision 2002/584/JHA of 13 June 2002 on the European arrest warrant and the surrender procedures between Member States (OJ L 190, 18.7.2002, p. 1). (2) OJ C 66 I, 19.2.2019, p. 1.